Citation Nr: 1426061	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for neck disability, including as secondary to service-connected residuals of a left hand injury.

2.  Entitlement to service connection for reflex sympathetic dystrophy (RSD), left upper extremity (claimed as left shoulder condition), including as secondary to service-connected residuals of a left hand injury.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, August 2007, and November 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2012 for further development.  

The Veteran has been granted a total disability rating based on individual unemployability (TDIU) effective June 26, 2006.


FINDINGS OF FACT

1.  A neck disorder was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service, to include as secondary to the Veteran's service connected left hand disability.  

2.  Reflex sympathetic dystrophy, left upper extremity (claimed as left shoulder condition) was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service, to include as secondary to the Veteran's service connected left hand disability.    

3.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home; and he is not bedridden.  His service-connected disabilities, alone, are not so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment. 

4.  The Veteran does not have a single service-connected disability rated at 100 percent disabling.
  

CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for neck disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for an award of service connection for reflex sympathetic dystrophy, left upper extremity (claimed as left shoulder condition), have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, (2013).

3.  The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1114(l)-(s), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In June 2005, September 2005, April 2007, and September 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in June 2012, and the Board obtained an additional expert medical opinion in December 2013.  The reports are fully adequate.  The examiners fully reviewed the claims file and addressed all the relevant issues.  The duties to notify and to assist have been met.  

Additionally, the RO has complied with the instructions set forth in the Board's May 2012 Remand.  It acquired the Veteran's Social Security Administration records; and it scheduled the Veteran for VA examinations to determine the etiology of the Veteran's disabilities and to determine whether the Veteran's service connected disabilities require the Veteran to have regular aid and attendance of another person or on account of being housebound.  Finally, in May 2012, the RO sent the Veteran an Authorization and Consent Form for the purpose of obtaining the treatment records of Dr. J.W.K.  The Veteran failed to complete and return the form.    

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records reflect that in August 1977, the Veteran incurred an injury to his left hand.  X-rays noted soft tissue swelling over the second, third, and fourth digits.  No fractures were identified.  The injury was treated with the application of Ace bandages.  No treatment is noted beyond August 1977.  There were no findings attributed to either a left shoulder or a neck disability.  The Veteran's March 1979 separation examination was normal with regards to the left hand, left shoulder, and neck.  The Veteran completed a March 1979 Report of Medical History in which he stated that he was in good health and not on any medications.  He denied, by checked box, that he had any swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or a painful or "trick" shoulder.  

A July 1985 (post service) treatment report reflects that the Veteran fell backwards while holding a 170 pound construction beam.  He reported pain in his neck and back with an onset date of July 1985.  

A series of June 1987 private outpatient treatment reports from Dr. R.A.W. state that he had treated the Veteran in July 1984 for back and leg pain that he thought was secondary to a disc.  He stated that the Veteran was re-injured in July 1985, while carrying a 175 pound piece of channel (construction work).  He tripped and fell backwards, wrenching his neck and back.  He stated that the Veteran's neck difficulties were probably on the basis of a chronic soft tissue injury.  The Veteran's cervical spine complaints "were generated by the most recent injury."  The Veteran underwent a cervical thermogram that was normal.  

A December 1990 treatment report from Twin Cities Scoliosis Spine Center reflects that the Veteran was involved in a work injury in 1985 and he had considerable difficulty maintaining employment.  The July 1985 work injury involved being struck in the base of the neck and back with a construction beam.  

A January 1991 outpatient treatment report reflects that the Veteran sought treatment for difficulty in his neck and mid to low back.  He reported that the pain never quit.  On examination, he had acute tenderness in the mid cervical spine, and range of motion was diminished in all directions.  He was diagnosed with chronic cervical, thoracic, and lumbosacral strains, unresolving.  

A June 1991 report from a rehabilitation specialist (S.A.) reflects that the Veteran sustained a cervical sprain in July 1985.  

A November 1991 treatment report from Dr. D.F.P. reflects that he began treating the Veteran in December 1987.  

X-rays dated in November 1991 reflect mild facet joint osteoarthritis on the right at C3-4, otherwise negative.  

A June 1992 treatment report from Dr. G.A.C. reflects that the Veteran had suffered from chronic pain since his 1985 accident.  Dr. G.A.C.'s impression was that the Veteran had Chronic Pain Syndrome with delayed recovery and considerable functional overlay.

In July 1992, a psychologist testified regarding the Veteran's chronic pain syndrome in a hearing for a Workers Compensation claim.  The Veteran received a settlement that same month.   

In a July 1992 decision, the Social Security Administration (SSA) determined that the Veteran has been unable to work since September 1990 due to being severely impaired by chronic cervical, thoracic, and lumbosacral strains, chronic low back syndrome and delayed recovery.  

The Veteran filed a claim for service connection for a left hand disability in October 1997.  There was no indication of left shoulder or neck symptoms at that time.  In August 1998, he underwent an EMG for complaints of numbness in his left hand.  The study revealed minimal strictly sensory left ulnar neuropathy that was not localized.  There was no evidence of significant focal nerve damage at the wrist or hand, or cervical radiculopathy in the C7-T1 distribution.  

In a September 2000 outpatient treatment report from the Deluth Clinic, Dr. L.J. stated that he had sent the Veteran to the neurology department and that there was no evidence of a neurological problem, either locally in the hand, forearm, shoulder, etc. or any problem coming out of the neck.   

A May 2004 EMG of the left hand and forearm was normal.  

A June 2004 outpatient treatment report reflects that the Veteran complained of shoulder, neck, and back pain.  He rated the pain in his right shoulder at 10/10; and he rated the pain in his left shoulder at 5/10.  He rated his neck pain at 10/10, and stated that it sometimes is radiated from the right shoulder.  

An August 2004 VA outpatient treatment report reflects that the Veteran underwent an anterior cervical discectomy and fusion in November 2003 and an L5-S1 left microlumbar discectomy in April 2004.  The surgeries were unsuccessful at relieving pain.  

In February 2005, the Veteran's representative submitted claims for multiple disabilities including the Veteran's neck.  In June 2005, the Veteran stated that he sustained a left arm injury "as well as multiple other injuries" in a 1977 in-service accident.  He stated that in addition to sustaining a left arm injury, he suffered a punctured lung, fractured fibs, left knee injuries, a blood clot in his chest, and a blood clot in his leg.  He stated that his left arm injury was manifested by pain and extreme tenderness even to light touch.  He stated that it hurt to move his fingers, wrist, elbow, and shoulder.  The examiner opined that the Veteran's left arm pain "may be due to" complex regional pain syndrome (CRPS) and that it "could be" related to his past left arm trauma and/or ulnar nerve injury.  There is no evidence that the examiner was made aware of the Veteran's post-service, work-related injuries.    

The Veteran underwent a VA examination in February 2007.  The examiner noted the Veteran's service related injury to the 2nd, 3rd, and 4th digits of the left hand.  The examiner noted that he treated the Veteran in 1984, at which time the Veteran complained of back and leg pain secondary to a disc.  The Veteran returned to employment in construction and functioned reasonably well (although his back did bother him).  The examiner noted that the Veteran sustained another injury in July 1985, in which he wrenched his neck and back.  The examiner reviewed the Veteran's history of treatment; and he conducted an examination of the Veteran.  However, the Veteran had his left arm in a sling and declined any examination of it.  The examiner's impressions were (1) anterior cervical fusion 2 years ago; (2) lumbar surgery 2 years ago with residual scar, and (3) reflex sympathetic dystrophy, left upper extremity.  He commented that there was no objective information that correlates with his reported sensory deficits to light touch.  He noted that the Veteran had a past history of at least two serious cervical injuries (the work related injury and a separate, post service injury involving the police).  The examiner opined that based upon available information and examination, the Veteran's current reflex sympathetic dystrophy was more likely related to his cervical traumas after military service and not a left hand soft tissue crush injury in the military.
   
The Veteran submitted a May 2008 correspondence from Dr. J.W.K.  In it, Dr. J.W.K. noted that he has treated the Veteran for left arm and left shoulder disabilities.  He stated that the Veteran had significant nerve damage as a result of an in-service crush injury.  He opined that all his injuries "probably" occurred concurrently, resulting in the loss of his left arm, shoulder, and hand.  He also opined that as a result, it was almost impossible for the Veteran to perform normal in-house cares such as housekeeping and person hygiene.  He opined that the Veteran was no longer capable of caring for himself on a day to day basis.  

Pursuant to the Board's May 2012 remand, the Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that his in-service left hand injury was accompanied by injuries to his left shoulder and left arm.  The examiner noted that the service treatment records only reflected evidence of a left hand injury.  The examiner also noted a December 1990 report in which the Veteran complained of left arm numbness in conjunction with a July 1985 work injury.  

The examiner stated that based on a review of the claims file, the original neck injury appeared to have been work related in 1985; and that the Veteran sustained another neck injury in 2004.  Following a thorough review of the claims file and a thorough examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's neck disability had its onset during military service, or was caused or permanently aggravated by his service connected left arm/hand disability.  His rationale was that there was no documentation of any neck injury during military service.  To the contrary, the records reflected that his neck injury began in 1985 with no prior history or documentation of neck complaints or injury.    

With regards to the Veteran's shoulder injury, the examiner could not state whether the disability was caused or aggravated by service connected disabilities.  He noted that there was no indication of a left shoulder disability when he separated from service in 1979.  When he got injured at work in 1985, there was no indication of any history of a left shoulder disability.  The examiner noted that the June 1991 medical records reflected that left arm numbness was related to his neck injury; but that an August 2005 medical consult stated that the Veteran's left arm complex regional pain syndrome "could be" related to his in-service left arm trauma/ulnar nerve injury.  

The examiner noted the discrepancy between the reports.  He found in reviewing the medical history that the left arm numbness came after the 1985 neck injury.  The examiner reviewed the most up to date medical literature and found that most reflex sympathetic dystrophy (complex regional pain syndrome) comes from soft tissue injuries such as the hand and arm injuries that the Veteran incurred in the military.  However, the etiology of the complex regional pain syndrome still remained unclear because usually the symptoms come within several years after the injury.  He stated that he could not come up with a clear "at least as likely as not" opinion because there were things suggestive from military service that he received a soft tissue crush injury which "could" contribute towards reflex sympathetic dystrophy versus documentation of the 1985 neck injury and corresponding complaints of numbness.  

Finally, the examiner submitted an addendum in which he stated that the Veteran's "left shoulder condition to include impingement syndrome was at least as likely as not contributed to by his left arm condition reflex sympathetic dystrophy as his freezes up the motion of the shoulder joint and contributes toward rotator cuff problems."  However, the examiner could not determine if the arthrosis of the left shoulder was caused by his service connected hand condition or reflex sympathetic dystrophy or crush injury.  He could not render such an opinion without resort to speculation because there was a lack of documentation of any orthopedic problems during military service or within five years of service.  Moreover, the Veteran worked in construction, as a laborer, which could contribute toward degeneration of the shoulder joints.  

The Board also obtained a medical opinion from a board certified neurologist (Dr. D.W.B.) in December 2013.  He extensively reviewed the claims file and opined that it was less likely than not that the Veteran's RSD (a condition that is now known as Complex Regional Pain Syndrome) of the left upper extremity/left shoulder had its onset during military service.  He noted that the Veteran had documented evidence of an injury in 1977, which was treated with an Ace bandage, but that there was no mention of immobilization.  He also noted that there were no problems (objective or subjective) relating to the left upper extremity until the Veteran sustained a post-service injury.  Dr. D.W.B. could not find any plausible mechanism to connect the reported left hand soft-tissue injury and the subsequent problems that arose eight years later.  

Dr. D.W.B acknowledged the positive nexus opinions that were based on a finding that the Veteran had RSD.  He noted that RSD is now known as Complex Regional Pain Syndrome (CRPS) and that it is a poorly understood, frequently intractable chronic pain condition associated with frequently minor injuries and not uncommonly with crush injuries.  He noted that CRPS develops due to changes in the way sensory stimuli are processed in the central nervous system after an injury.  Immobilization of the injured body part immediately after the injury is felt to increase the risk of development.

Dr. D.W.B. noted that it is not even clear if the Veteran suffers from CRPS.  He further noted that latency between the initial injury and the development of signs/symptoms of CRPS is not part of the diagnostic criteria for the disorder.  Therefore, the latency is frequently not given much scrutiny in the medical literature.  He cited a 2010 study in which data was gathered from 16 primary studies in order to compile one "meta-analysis."  Two studies stated that 10 percent and 1 percent of patients experienced the onset of symptoms more than 6 months after the injury.  He cited Dr. Veldman, a well-known authority in CRPS, who discounted any potential causal association between an itching injury and CRPS when there was a lag time of more than one year.  Dr. D.W.B.'s review of the literature found some studies in which the onset of symptoms occurred up to two years after the injury, but he noted that these were rare.  Moreover, he found no studies that included patients with latencies of more than 2 years.  He therefore concluded that there does not seem to be any support for a causal link via CRPS between a 1977 injury and symptoms that began eight years later.  

Dr. D.W.B. also recognized and discussed two hypotheses: the double crush and reverse double crush.  He explained that the double crush hypothesis states that if a nerve is compressed proximally, its distal part is more susceptible to compression than a normal nerve would be, because the antegrade axonal flow is blocked by the first compression.  Similarly, the reverse double crush syndrome is one in which there is distal compression, and the nerve cell body undergoes degeneration more quickly if a second compression is present proximally, due to the impediment of retrograde flow.  However, in the Veteran's case, the 1977 injury was reportedly a crush injury and that he subsequently had normal or only minor sensory nerve involvement demonstrated on the nerve conduction studies of the left upper extremity.  In any case, Dr. D.W.B. stated that the double crush hypothesis is a controversial one, and the reverse double crush hypothesis even more so.  He opined that there is no evidence available that suggests this as a likely explanation for the ultimate development of left upper extremity complaints, left shoulder complaints, or cervical complaints.  
  
Analysis
 
The Board notes that there are conflicting opinions regarding whether the Veteran's cervical spine disability and left shoulder disability are related to service.  Dr. J.W.K. suggested that these injuries occurred concurrently with the Veteran's service connected left hand disability.  The June 2012 VA examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to service (to include as secondary to the Veteran's service connected left hand disability); and he was unable to render an opinion with regards to the Veteran's left shoulder disability without resorting to mere speculation.  Board certified neurologist, Dr. D.W.B. found that it was less likely than not that his cervical spine and left shoulder disabilities were related to service.  

The Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

There are substantial and significant factors which favor the valuation of the VA medical opinions over the opinion of the private physician in this case.

The Veteran's service treatment records (including the Veteran's separation examination) showed no complaints, symptoms, diagnoses, or treatment of any cervical spine or left shoulder injury.  Furthermore, there are no medical records of any such disabilities for several years after service.  Additionally, the records reflecting disabilities to the Veteran's cervical spine and left shoulder occur after the Veteran sustained a July 1985 work related injury to his cervical spine.  The records reflecting treatment for cervical spine and left shoulder disabilities consistently reference the July 1985 injury as the origin of complaints.  None of them even mention the Veteran's service connected left hand injury until August 2005.      

The Board notes that the VA examiners had access to the Veteran's claims file while Dr. J.W.K. did not.  The Board recognizes that a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  

The Veteran's reported history of the in-service injury to his right hand is accurate.  However, any history that includes in-service injuries to the Veteran's cervical spine and left shoulder is not accurate.  Moreover, the history is incomplete.  Dr. J.W.K. opined that the Veteran's left hand disability, left shoulder disability, and cervical spine disability occurred concurrently.  However, in rendering the opinion, he failed to acknowledge the medical evidence that consistently noted that the onset of left shoulder and neck pain was years after service.  Moreover, he failed to acknowledge that the Veteran incurred a work-related injury in July 1985, and that he reported the onset of neck pain to be July 1985.  He failed to acknowledge the June 1987 treatment reports of Dr. R.A.W. that indicate that the Veteran's cervical spine complaints were generated by the "most recent injury."   He failed to acknowledge the June 1992 treatment report from Dr. G.A.C. that states that the Veteran has suffered from chronic pain since his 1985 accident.  He failed to acknowledge the fact that the Veteran settled a Workers Compensation Claim for injuries to his neck and left shoulder that were incurred at work in July 1985.  He failed to acknowledge the fact that the Veteran filed a service connection claim for a left hand disability in October 1997; and that there were no indications of any left shoulder or neck symptoms at that time.  He failed to acknowledge that an August 1998 EMG revealed no evidence of significant focal nerve damage at the wrist or hand, or cervical radiculopathy in the C7-T1 distribution.  He failed to acknowledge the September 2000 outpatient treatment report from the Deluth Clinic in which Dr. L.J. sent the Veteran to the neurology department and that there was no evidence of a neurological problem, either locally in the hand, forearm, shoulder, etc. or any problem coming out of the neck.  The Board notes that the evidence reflects that Dr. J.W.K. did not have a complete understanding of the Veteran's medical history when he rendered his opinion.  Moreover, Dr. J.W.K.'s opinion was not supported by any rationale.      

The July 2012 examiner had access to the Veteran's claims file and he correctly noted that the service treatment records failed to reflect any findings with regards to a neck or left shoulder disability.  He also correctly noted that there were no such findings for several years after service.  Moreover, he noted that when the Veteran began experiencing symptoms, the treating physicians consistently documented that the onset of symptoms was several years after service, and most often attributed to the Veteran's July 1985 work related injuries.  He found that it was less likely than not that the Veteran's neck disability began during service or was caused or aggravated by the Veteran's service connected hand injury.  With regards to the Veteran's left shoulder disability, the examiner reviewed the most up to date medical literature.  Despite his best efforts, he found that he was unable to render a favorable opinion without resorting to mere speculation. 

Likewise, Dr. D.W.B. had access to the Veteran's claims file and he accurately summarized the in-service and post service treatment records.  Moreover, Dr. D.W.B. is a board certified neurologist, indicating he has greater expertise than Dr. J.W.K. or the July 2012 VA examiner.  His expertise was reflected in the most detailed and comprehensive rationale.

The Board finds the opinions of Dr. D.W.B. and the July 2012 VA examiner to be more probative because the opinions were based on a complete and accurate review of the claims file.  Moreover, the opinions were well thought out and accompanied by a rationale based on the evidence in the claims file.  

The Board recognizes that when an examiner who is asked to render an etiology opinion determines that he cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed." Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, Dr. D.W.B. and the July 2012 VA examiner.  The July 2012 VA examiner conducted a thorough examination of the Veteran, and reviewed the Veteran's lay statements and the medical evidence regarding the Veteran's left shoulder disability.  The Board finds that there is no other outstanding evidence that would shine additional light on the claim. 

The Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  Because the evidence does not support a nexus between the Veteran's current low back disability and any injury he may have incurred during service, the Board is unable to grant the claim. 

The Board recognizes the Veteran's contentions regarding his current symptoms and the etiology of his disabilities.  With regards to the Veteran's reported symptoms, the Board finds the Veteran to be credible.  However, in regards to contentions regarding continuity of symptomatology, the Board does not find these statements to be credible.  As noted above, the contentions are consistently and directly contradicted by the treatment reports.  

Moreover, the Board recognizes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a respiratory disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

Finally, the Board acknowledges the October 2000 and July 2005 lay statements submitted by the Veteran.  These statements substantiate the Veteran's contention that his disabilities cause him pain and loss of functionality.  The statements are credible.  However, they do not provide the necessary evidence with which to link the Veteran's disabilities to service.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for a neck disability and reflex sympathetic dystrophy (RSD), left upper extremity (claimed as left shoulder condition), to include as secondary to service-connected residuals of a left hand injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Special Monthly Compensation (SMC)

The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status.  In essence, he appears to contend that his service-connected loss of use of left hand and mixed anxiety depressive disorder require him to have aid and assistance at all times.
   
SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A Veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the Veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2013).  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.351(b) (2013). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  See 38 C.F.R. § 3.352(a) (2013).

A Veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound. The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(i) (2013).

A private treatment report from Dr. J.W.K., dated June 2006 states that Dr. J.W.K. was treating the Veteran for chronic pain.  He noted that the Veteran's difficulties were numerous, but began with a disability to the Veteran's left arm, shoulder, forearm, fingers, and neck.  He stated that these injuries have limited the Veteran in terms of what he can do from a motor standpoint.  He stated that "because you have this underlying disability with your left arm, you remain in a situation where you are completely disabled, you are unable to be employed, and I suspect on a daily basis you require in-home care, which at present you do not have."  

An undated form (received in October 2007) from Dr. J.W.K. reflects that the Veteran was not confined to bed.  He was able to feed himself, attend to needs of nature, sit up, and take care of hygiene.  He stated that the Veteran cannot walk unaided due to hypoxia and he cannot leave his home without assistance.  He stated that the Veteran does not require nursing home care.  

At a March 2008 VA psychiatric examination, the Veteran reported that he is "pretty much housebound." 
  
A May 2008 report reflects that a home healthcare nurse reassessed the Veteran's need for additional in-home services.  She reported that the Veteran did not need additional home care services inasmuch as she did not see any decline on the Veteran's condition.  Instead, she noted some small improvement.  

Per the May 2012 Board remand, the Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file in conjunction with the examination.    The Veteran reported that his typical daily activities were very limited due to pain throughout his whole body.  He reported that he has a friend who came over 4-5 times per week to help with household chores, laundry, going to the grocery store, and cooking.  He still had a driver's license; and he could drive.  However, he reported experiencing extreme body stiffness and discomfort after approximately 30 minutes.  He reported that he used to enjoy fishing; but he could not do it anymore.  The examiner noted that the Veteran was able to perform all self-care skills.  The Veteran could walk up to a few hundred yards without the assistance of another person.  He required a cane for ambulation.  The examiner determined that he could make short trips to the grocery store; and he could lean on the cart while shopping.  The examiner noted that the best corrected vision was 5/200 or worse in both eyes.  The examiner noted that the Veteran's cervical pain caused very limited range of motion; and that the Veteran's thoracolumbar spine disability makes it difficult to bend or twist.  There was also severe impairment of the left arm.  The examiner noted that the Veteran has some difficulty dressing and undressing, bathing, grooming, and toileting.  His ability to feed himself was normal.  The examiner noted that the Veteran had his arm in a sling at all times secondary to reflex sympathetic dystrophy; and that slight movement of the left arm caused extreme burning paresthesia type of pain sensation left arm going to the left arm.  

The examiner opined that it was very difficult to do routine household chores due to stiffness and pain.  He had a difficult time getting up from going to the bathroom.  He needed assistance in the shower.  The examiner opined that the Veteran needed assistance with grocery shopping, bathing (at times), the laundry, and occasionally cooking.  He had neighbors and friends do most of his yard work.  

 The Board finds that the Veteran does not have service connected disabilities that are productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home; and he is not bedridden.  He requires assistance due to in part to service connected disabilities and in part to non service-connected disabilities to his neck, thoracic spine, left shoulder, knees, legs, ankles, and feet.  His service-connected disabilities, alone, are not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.  

With regards to the Dr. J.W.K.'s June 2006 statement in which he suspected that the Veteran required in-home care on a daily basis, the Board notes that Dr. J.W.K. found that the Veteran had "numerous" disabilities including disabilities to the left arm, shoulder, forearm, fingers, and neck.  The Board notes that not all of these disabilities are service connected.    

Likewise, the VA examiner opined that it is very difficult for the Veteran to do routine household chores due to stiffness and pain.  As noted above, the VA examiner found that the Veteran's functionality is limited due to stiffness and pain that the Veteran experiences throughout his whole body.  It is not solely due to service connected disabilities.  To the contrary, most of the Veteran's pain and stiffness is secondary to non-service connected disabilities.  

As the preponderance of the evidence is against the, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to SMC based on the need for aid and attendance or by reason of being housebound must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

  










(Continued on the next page)



ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for reflex sympathetic dystrophy (RSD), left upper extremity (claimed as left shoulder condition), to include as secondary to service-connected residuals of a left hand injury, is denied.  

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


